Citation Nr: 9900825
Decision Date: 05/24/99	Archive Date: 06/24/99

DOCKET NO. 94-34 820               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

ORDER

The following corrections are made in the decision issued by the
Board of Veterans' Appeals on January 14, 1999:

On page 3, paragraph 1, line 6, "April 23, 1993" is corrected to
read "April 21, 1993. 

On page 3, paragraph 1, line 8, "April 23, 1993" is corrected to
read "April 20, 1993. 

On page 3, paragraph 4, line 2, "April 23, 1993 " is corrected to
read "April 21, 1993." 

On page 3, paragraph 4, line 3, "April 22, 1993" is corrected to
read "April 20, 1993." 

On page 8, last paragraph, line 1, "April 23, 1993 " is corrected
to read "April 21, 1993." 

On page 8, last paragraph, last line, "April 23, 1993 " is
corrected to read "April 21, 1993."

On page 9, paragraph 1, line 2, "April 23, 1996" is corrected to
read "April 2 1, 1993." 

On page 9, paragraph 2, line 2, "April 22, 1993" is corrected to
read "April 20, 1993."

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

2 -

Citation Nr: 9900825       
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-34 820      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a schedular evaluation in excess of 70 percent 
for psychiatric disability during the period from January 22, 
1992, through October 1996.


REPRESENTATION

Appellant represented by:  Stephen A. Burt, attorney-at-
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran, who was awarded the Purple Heart and the Bronze 
Star with Combat V, served on active duty from January 1966 
to July 1969.  This case came before the Board of Veterans 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska and the RO in Des Moines, Iowa.  Following 
a June 1993 Hearing Officers decision, a July 1993 rating 
decision granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 10 percent evaluation, 
effective January 22, 1992, the date the claim was received 
by VA.  An April 1995 rating decision granted a 70 percent 
evaluation for the veterans PTSD with alcoholism, effective 
January 22, 1992.  A 100 percent schedular evaluation was 
granted for the disability in an October 1996 rating 
decision, effective November 1, 1996.  Consequently, the 
issue on appeal is as noted on the title page.

At his personal hearing at the RO in February 1995, the 
veteran withdrew all issues pending on appeal except for 
entitlement to an increased evaluation for PTSD.  Since no 
subsequent correspondence has been received with respect to 
the new issues addressed in the September and October 1996 
rating decisions, those issues are not part of the veterans 
appeal.


CONTENTIONS OF APPELLANT ON APPEAL

It has been contended, including at the veterans February 
1995 RO hearing, that the veterans service-connected PTSD 
warrants a 100 percent evaluation from January 1992 because 
of the severity of his PTSD symptomatology, including severe 
depression, chronic nightmares, flashbacks, insomnia, 
isolation from others, and a severe startle response.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence supports the grant of a 100 percent schedular rating 
for psychiatric disability for the period from April 23, 
1993, through October 1996, but is against the claim for a 
schedular evaluation in excess of 70 percent for the period 
from January 22, 1992, through April 23, 1993.


FINDINGS OF FACT

1.  Prior to April 21, 1993, the social and industrial 
impairment from the veterans service-connected psychiatric 
disability was not more than severe.

2.  From April 21, 1993, the veterans PTSD symptomatology 
has caused him to be demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
psychiatric disability have been met for the period from 
April 23, 1993, through October 1996, but have not been met 
for the period from January 22, 1992, through April 22, 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA psychiatric examination in March 1992, the veteran said 
that he had not had a drink in four months.  He was doing 
construction-type work on his own, including painting and 
kitchen remodeling; he indicated that he was building a 
workshop for someone and had a couple of paint jobs lined 
up.  He was unmarried and lived alone.  Mental status 
examination revealed that he was oriented and in good contact 
with reality.  He was considered to possess average 
intellectual capacity.  It was noted that he did not manifest 
any evidence of psychiatric illness.  

The veteran testified at his personal hearing at the RO in 
March 1993 as to why he should be granted service connection 
for PTSD.  He also testified that he worked as a painter.

On VA psychiatric examination in March 1993, the veteran said 
that he had been unemployed since mid 1992.  He complained of 
alcohol problems and PTSD symptomatology, including 
nightmares, few interests, social withdrawal, irritability, 
and insomnia.  Mental status examination revealed mild 
depression, unremarkable mood and affect, no evidence of 
suspiciousness or irritability, fairly good insight, and 
adequate judgment.  The diagnoses were alcohol abuse and 
dependence, continuous, partial remission; and PTSD, delayed, 
chronic.  The examiner indicated that the veteran appeared 
able to be employed.

The veteran was admitted to a VA domiciliary from April 21 to 
October 5, 1993, for treatment of his PTSD symptomatology and 
alcohol dependence.  According to a July 1993 progress note, 
the veteran was receiving 27 hours per week of group and 
individual therapy for his PTSD.  An August 1993 letter from 
a VA social worker indicates that the veteran was not 
considered employable for the foreseeable future due to his 
PTSD symptomatology and history of cardiac problems.  
Although the treatment was considered successful, it was 
noted that he continued to have intrusive thoughts, increased 
startle response, insomnia, and difficulty concentrating. 

The veteran was transferred to another VA facility in October 
1993 to continue his treatment for PTSD.  He complained of 
combat dreams, hyperirritability to loud noises, and Vietnam 
flashbacks.  The discharge diagnosis in November 1993 was 
PTSD and his global assessment of functioning (GAF) was 65.

According to a VA outpatient record dated in December 1993, 
the veteran was socially isolated and avoided crowds.  The 
diagnosis was PTSD, moderately severe. 

On VA examination in February 1994, the veteran indicated 
that he was unemployed.  He described poor sleep and 
restricted interests and relationships.  He said that his 
PTSD was better than a year earlier thanks to his treatment.  
The diagnoses were PTSD, delayed, chronic; and alcohol abuse 
and dependence, in remission.  The examiner noted that the 
veteran appeared somewhat improved as a result of his 
extensive treatment.

According to an April 1994 VA outpatient record, the veteran 
was being treated for severe PTSD and coronary artery disease 
and was considered disabled.  

On VA hospitalization in May 1994, the veteran complained of 
increased PTSD symptomatology, primarily involving nightmares 
and avoidance.  He was to be put into a PTSD program and was 
considered currently unable to work.  The discharge diagnoses 
were chronic PTSD and history of alcohol dependence.  His GAF 
was 50.  The veteran was transferred to a VA domiciliary in 
May 1994 for treatment of his PTSD.  He was noted to be 
unemployable.  The treatment outcome was considered to be 
good.  The August 1994 discharge diagnoses were PTSD and 
coronary artery disease with angina.  The veteran was 
admitted to a VA hospital again in September 1994 for 
continued PTSD treatment.  The discharge diagnoses in October 
1994 were PTSD; alcohol dependence, in remission; and major 
depressive disorder.

The veteran was hospitalized at a VA hospital from May to 
June 1995 due to PTSD symptomatology, including panic 
attacks, intrusive thoughts/flashbacks, nightmares, 
depression, insomnia, and loss of energy.  It was noted that, 
while hospitalized, the veteran went on a weekend pass and 
began drinking.  The discharge diagnoses were PTSD and 
alcohol dependence; his GAF was 35 on admission and 32 at 
discharge.  It was recommended that the dosage of his 
antidepressant medication be increased.

The veteran went to a VA hospital in February 1996 because he 
felt that he might start drinking again, although he said 
that he had not had a drink since August 1995; he also wanted 
PTSD treatment for symptoms that included flashbacks, 
nightmares, insomnia, and depression.  Because of problems 
obtaining the treatment that he wanted, the veteran left the 
hospital in March 1996 with the diagnoses of alcohol 
dependence/abuse and PTSD.  His GAF was 60.

The veteran complained on VA hospitalization in July 1996 of 
PTSD symptomatology that included panic attacks several times 
a month, depression, nightmares, flashbacks, insomnia, 
difficulty concentrating, and difficulty with anger.  The 
discharge diagnoses in October 1996 were PTSD, chronic, 
severe; alcohol dependence, in remission since August 1995; 
panic attacks with agoraphobia; and major depression.  His 
GAF was 35.  The veteran was considered unemployable due to 
PTSD symptomatology that included anxiety, depression, 
nightmares, flashbacks, poor concentration, insomnia, anger, 
and irritability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

In this case, the RO evaluated the veteran under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 for PTSD.  The Board notes that 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  However, since this case involves 
evaluation of the veterans PTSD prior to November 1996, the 
criteria in effect prior to November 7, 1996, are for 
application.  In the field of mental disorders, the severity 
of disability is based upon actual symptomatology, as it 
affects social and industrial adaptability.  38 C.F.R. § 
4.130 (1996).  In evaluating impairment resulting from the 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The veteran is evaluated under Diagnostic Code 9411 for his 
service-connected PTSD.  Under Diagnostic Code 9411, prior to 
November 7, 1996, a 100 percent evaluation is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the aforementioned three criteria 
for a 100 percent evaluation is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).  A 70 percent rating is warranted when the 
veterans ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment. 

The above evidence reveals that when the veteran was given a 
VA psychiatric examination in March 1992, he indicated that 
he was self-employed and was working in construction; if 
fact, he indicated that he had two new painting jobs lined 
up.  The examiner in March 1992 did not find any psychiatric 
disability at the time of the evaluation.  When given a 
psychiatric evaluation by another VA physician in March 1993, 
the veteran said that he had been unemployed since March 
1992.  He was described as having mild depression, fairly 
good insight, and adequate judgment.  His mood and affect 
were considered unremarkable, and there was no indication of 
irritability.  The examiner noted that the veteran appeared 
to be able to work.  

The only psychiatric symptomatology found on either VA 
examination was mild depression.  Clearly, neither of these 
examination reports supports the presence of more than severe 
social and industrial impairment resulting from the service-
connected psychiatric disability. 

However, an increase in severity of the service-connected 
disability is documented in April 1993 when the veteran was 
admitted to a VA domiciliary for intensive and long term 
treatment of PTSD.  He was not released until November 1993.  
He continued to require periodic PTSD hospital treatment 
between December 1993 and July 1996 and, despite temporary 
improvement due to treatment, he remained unemployed and 
continued to have problems with PTSD symptomatology, 
including depression, flashbacks, nightmares, insomnia, 
irritability, anger, lack of concentration, and exaggerated 
startle response.  He was noted to be unable to work during 
VA hospitalization in May 1994 and his GAF was in the 30s on 
VA hospitalization from May to June 1995. 

In the Boards opinion, the evidence establishes that from 
April 23, 1993, the date of the veterans admission to a VA 
domiciliary, the veterans PTSD has rendered him demonstrably 
unable to obtain or retain employment.  Consequently, a 
schedular rating of 100 percent is warranted for PTSD for the 
period from April 23, 1993, through October 1996.  However, 
since the March 1992 VA examination did not disclose evidence 
of mental illness, the March 1993 VA examination only 
disclosed mild depression, and there is no other medical 
evidence supporting the presence of more than severe social 
and industrial impairment from the service-connected 
psychiatric disability for the period prior to April 23, 
1993, the Board must conclude that the preponderance of the 
evidence is against an evaluation in excess of 70 percent for 
the period prior to April 23, 1993.



ORDER

An increased schedular evaluation of 100 percent for 
psychiatric disability is granted for the period from April 
23, 1996, through October 1996, subject to the criteria 
applicable to the payment of monetary benefits.

A schedular evaluation in excess of 70 percent for 
psychiatric disability during the period from January 22, 
1992, through April 22, 1992, is denied. 


             
       SHANE A. DURKIN 
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -

